EXHIBIT 10.17


COVENTRY HEALTH CARE, INC.
2004 INCENTIVE PLAN


SECTION 1. PURPOSE; DEFINITIONS.

        The purpose of the 2004 Incentive Plan (the “Plan”) is to enable
Coventry Health Care, Inc., a Delaware corporation (the “Company”), to attract,
retain and reward key employees of and consultants to the Company and its
Subsidiaries and Affiliates, and directors who are not also employees of the
Company, and to strengthen the mutuality of interests between such key
employees, consultants, and directors by awarding such key employees,
consultants, and directors performance-based stock incentives and/or other
equity interests or equity-based incentives in the Company, as well as
incentives payable in cash. The creation of the Plan shall not diminish or
prejudice other compensation programs approved from time to time by the Board.
With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with those
requirements.

        For purposes of the Plan, the following terms shall be defined as set
forth below:

A.  

“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board as a participating employer under the Plan, provided
that the Company directly or indirectly owns at least 20% of the combined voting
power of all classes of stock of such entity or at least 20% of the ownership
interests in such entity.


B.  

“Board” means the Board of Directors of the Company.


C.  

“Cause” has the meaning provided in Section 5(j) of the Plan.


D.  

“Change in Control” has the meaning provided in Section 12(b) of the Plan.


E.  

“Change in Control Price” has the meaning provided in Section 12(d) of the Plan.


F.  

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.


G.  

“Common Stock” means the Company’s Common Stock, par value $.01 per share.


H.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.


I.   “Company” means Coventry Health Care, Inc., a corporation organized under
the laws of the State of Delaware or any successor corporation.


J.   “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.


K.  

“Disability” means disability as determined under the Company’s Group Long Term
Disability Insurance Plan.


L.  

“Early Retirement” means retirement, for purposes of this Plan with the express
consent of the Company at or before the time of such retirement, from active
employment with the Company and any Subsidiary or Affiliate prior to age 65, in
accordance with any applicable early retirement policy of the Company then in
effect or as may be approved by the Committee.


M.  

“Effective Date” has the meaning provided in Section 16 of the Plan.


N.  

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.


O.  

“Fair Market Value” means with respect to the Common Stock, as of any given date
or dates, unless otherwise determined by the Committee in good faith, the
reported closing price on the date of grant, or if such date shall fall on a
non-business day, the reported closing price on the business day immediately
preceding the date of grant of a share of Common Stock on the New York Stock
Exchange or such other market or exchange as is the principal trading market for
the Common Stock, or, if no such sale of a share of Common Stock is reported on
the New York Stock Exchange or other exchange or principal trading market on
such date, the fair market value of a share of Common Stock as determined by the
Committee in good faith.


P.  

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code.


Q.  

“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.


R.  

“Independent Director” means a member of the Board who is an “Independent
Director” within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act, an outside director within the meaning of Treasury Regulation Sec.
162-27(e)(3) promulgated under the Code, and who satisfies the applicable
independence requirements of the New York Stock Exchange.


S.  

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.


T.  

“Normal Retirement” means retirement from active employment with the Company and
any Subsidiary or Affiliate on or after age 65.


U.  

“Other Stock-Based Award” means an award under Section 10 below that is valued
in whole or in part by reference to, or is otherwise based on, the Common Stock.


V.  

“Outside Director” means a member of the Board who is not then (i) an officer or
employee of the Company or any Subsidiary or Affiliate of the Company, or (ii)
the direct or beneficial owner of five percent (5%) or more of the Common Stock
of the Company.


W.  

“Outside Director Stock Option” means an award to an Outside Director under
Section 11 below.


X.  

“Performance Award” means an award under Sections 8 and 9 below.


Y.  

“Plan” means this 2004 Stock Incentive Plan, as amended from time to time.


Z.  

“Restricted Stock” means an award of shares of Common Stock that is subject to
restrictions under Section 7 and/or Section 11 of the Plan.


AA.  

“Restriction Period” has the meaning provided in Section 7 of the Plan.


BB.  

“Retirement” means Normal or Early Retirement.


CC.  

“Section 162(m) Maximum” has the meaning provided in Section 3(b) hereof.


DD.  

“Stock Appreciation Right” or “SAR” means the right, pursuant to an award
granted under Section 6 below, to receive in cash and/or shares upon exercise
the increase in the Fair Market Value of a share of Common Stock above the Fair
Market Value (or other price established by the Committee) of a share of Common
Stock on the date of grant.


EE.  

“Stock Option” or “Option” means any option to purchase shares of Common Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 and/or Section 11 below.


FF.  

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.



SECTION 2. ADMINISTRATION.

        The Plan shall be administered by the Committee. Each member of the
Committee shall be an Independent Director. The Committee shall have authority
to grant, pursuant to the terms of the Plan, to officers, other key employees,
Outside Directors and consultants eligible under Section 4: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Performance Awards
and/or (v) Other Stock-Based Awards; provided, however, that the power to grant
and establish the terms and conditions of awards to Outside Directors under the
Plan other than pursuant to Section 11 shall be reserved to the Board.

        In particular, the Committee, or the Board, as the case may be, shall
have the authority, consistent with the terms of the Plan:

(a)  

to select the officers, key employees and Outside Directors of and consultants
to the Company and its Subsidiaries and Affiliates to whom Stock Options, Stock
Appreciation Rights, Restricted Stock, Performance Awards, and/or Other
Stock-Based Awards may from time to time be granted hereunder;


(b)  

to determine whether and to what extent Incentive Stock Options, Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Stock, Performance Awards
and/or Other Stock-Based Awards, or any combination thereof, are to be granted
hereunder to one or more eligible persons;


(c)  

to determine the number of shares to be covered by each such award granted
hereunder;


(d)  

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder (including, but not limited to, the share
price and any restriction or limitation, performance requirement or any vesting
acceleration or waiver of forfeiture restrictions regarding any Stock Option or
other award and/or the shares of Common Stock relating thereto, based in each
case on such factors as the Committee shall determine, in its sole discretion);
and to amend or waive any such terms and conditions to the extent permitted by
Section 13 hereof;


(e)  

to determine whether and under what circumstances a Stock Option may be settled
in cash or Restricted Stock under Section 5(m) or (n), as applicable, instead of
Common Stock;


(f)   to determine whether, to what extent, and under what circumstances Option
grants and/or other awards under the Plan are to be made, and operate, on a
tandem basis vis-a-vis other awards under the Plan and/or cash awards made
outside of the Plan;


(g)  

to determine whether, to what extent, and under what circumstances shares of
Common Stock and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);


(h)  

to determine whether to require payment of tax withholding requirements in
shares of Common Stock subject to the award; and


(i)  

to impose any holding period required to satisfy Section 16 under the Exchange
Act.


        The Committee shall have the authority to adopt, alter, and repeal such
rules, guidelines, and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.

        All decisions made by the Committee pursuant to the provisions of the
Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Company and Plan participants.


SECTION 3. SHARES OF COMMON STOCK SUBJECT TO PLAN.

    (a)        The maximum number shares of Common Stock that may be issued
pursuant to awards under this Plan and the Company’s Amended and Restated 1998
Stock Incentive Plan and the Assumed Plans as defined therein (collectively, the
“1998 Plan”) shall be 6,000,000 shares plus any shares that are available or may
become available at any time under the 1998 Plan, subject to adjustments set
forth herein. From and after the date of adoption of this Plan, no further
grants shall be made under the 1998 Plan.

    (b)        The shares of Common Stock issuable under the Plan may consist,
in whole or in part, of authorized and unissued shares or treasury shares. No
officer of the Company or other person whose compensation may be subject to the
limitations on deductibility under Section 162(m) of the Code shall be eligible
to receive awards pursuant to this Plan in excess of 1,000,000 shares of Common
Stock in any fiscal year (the “Section 162(m) Maximum”).

    (c)        If any shares of Common Stock that have been optioned hereunder
cease to be subject to such option, or if any shares of Common Stock that are
subject to any Restricted Stock, Performance Awards settled in stock or Other
Stock-Based Award granted hereunder are forfeited, or any such award otherwise
terminates without a payment being made to the participant in the form of Common
Stock, such shares shall again be available for distribution in connection with
future awards under the Plan, so long as the total does not exceed the number
specified in 3(a) above.

    (d)        No more than five percent (5%) of the total number of shares of
Common Stock outstanding on April 5, 2004, the record date of the 2004 Annual
Meeting of Shareholders, may be issued as shares of Restricted Stock,
Performance Awards or Other Stock-Based Awards under this Plan and the 1998
Plan.

    (e)        In the event the Committee determines that any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split or other change in corporate structure affecting the
Common Stock or other similar corporate transaction affects shares of Common
Stock such than an adjustment is determined by the Committee in its sole
discretion to be appropriate, an appropriate substitution or adjustment shall be
made in the maximum number of shares that may be awarded under the Plan, in the
number and option price of shares subject to outstanding Options granted under
the Plan, in the number of shares underlying Outside Director Stock Options to
be granted under Section 11 hereof, the Section 162(m) Maximum and in the number
of shares subject to other outstanding awards granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.
An adjusted option price shall also be used to determine the amount payable by
the Company upon the exercise of any Stock Appreciation Right.


SECTION 4. ELIGIBILITY.

        Officers, other key employees and Outside Directors of and consultants
to the Company and its Subsidiaries and Affiliates who are responsible for or
contribute to the management, growth and/or profitability of the business of the
Company and/or its Subsidiaries and Affiliates are eligible to be granted awards
under the Plan. Outside Directors are eligible to receive awards pursuant to
Section 11 and as otherwise determined by the Board.


SECTION 5. STOCK OPTIONS.

        Stock Options may be granted alone, in addition to, or in tandem with
other awards granted under the Plan and/or cash awards made outside of the Plan.
Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

        Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. Incentive Stock Options may
be granted only to individuals who are employees of the Company or any
Subsidiary of the Company.

        The Committee shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options.

        Options granted to officers, key employees, Outside Directors and
consultants under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

    (a)        Option Price. The option price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee at the
time of grant but shall be not less than 100% (or, in the case of any employee
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or of any of its Subsidiaries, not less than
110%) of the Fair Market Value of the Common Stock at grant, in the case of
Incentive Stock Options, and not less than 100% of the Fair Market Value of the
Common Stock at grant, in the case of Non-Qualified Stock Options.

    (b)        Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years (or, in
the case of an Incentive Stock Option issued to an employee who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries or parent corporations, more
than five years) after the date the Option is granted.

    (c)        Exercisability. Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at or after grant; provided, however, that except as provided in
Section 5(g) and (h) and Section 12, unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. The Committee may provide
that a Stock Option shall vest over a period of future service at a rate
specified at the time of grant, or that the Stock Option is exercisable only in
installments. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant, in whole or in
part, based on such factors as the Committee shall determine in its sole
discretion.

    (d)        Method of Exercise. Subject to whatever installment exercise
restrictions apply under Section 5(c), Stock Options may be exercised in whole
or in part at any time during the option period, by giving written notice of
exercise to the Company specifying the number of shares to be purchased. Such
notice shall be accompanied by payment in full of the purchase price, either by
check, note, or such other instrument as the Committee may accept. As determined
by the Committee, in its sole discretion, at or (except in the case of an
Incentive Stock Option) after grant, payment in full or in part may also be made
in the form of shares of Common Stock already owned for at least six months by
the optionee. In the case of a Non-Qualified Stock Option, the Committee, in its
discretion, at or after grant, may permit optionholders, in lieu of the payment
of withholding taxes due, but only to the extent the Company is required to
withhold such taxes, to surrender shares subject to purchase without restriction
under such Option or another award hereunder (in each case valued at the Fair
Market Value of the Common Stock on the date the Option is exercised). No shares
of Common Stock shall be issued until full payment therefor has been made. An
optionee shall generally have the rights to dividends or other rights of a
shareholder with respect to shares subject to the Option when the optionee has
given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 15(a).

    (e)        Transferability of Options. No Non-Qualified Stock Option shall
be transferable by the optionee without the prior written consent of the
Committee other than (i) transfers by the optionee to a member of his or her
Immediate Family or a trust for the benefit of the optionee or a member of his
or her Immediate Family, or (ii) transfers by will or by the laws of descent and
distribution. No Incentive Stock Option shall be transferable by the optionee
otherwise than by will or by the laws of descent and distribution and all
Incentive Stock Options shall be exercisable, during the optionee’s lifetime,
only by the optionee. Following any such transfer, any transferred Options shall
continue to be subject to the same terms and conditions as in effect prior to
transfer.

    (f)        Bonus for Taxes. In the case of a Non-Qualified Stock Option or
an optionee who elects to make a disqualifying disposition (as defined in
Section 422(a)(1) of the Code) of Common Stock acquired pursuant to the exercise
of an Incentive Stock Option, the Committee in its discretion may award at the
time of grant or thereafter the right to receive upon exercise of such Stock
Option a cash bonus calculated to pay part or all of the federal and state, if
any, income tax incurred by the optionee upon such exercise.

    (g)        Termination by Death. Subject to Section 5(k), if an optionee’s
employment by the Company and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent such
option was exercisable at the time of death or (except in the case of an
Incentive Stock Option) on such accelerated basis as the Committee may determine
at or after grant (or except in the case of an Incentive Stock Option, as may be
determined in accordance with procedures established by the Committee) by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at or after grant) from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter.

    (h)        Termination by Reason of Disability. Subject to Section 5(k), if
an optionee’s employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or (except
in the case of an Incentive Stock Option) on such accelerated basis as the
Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter, in the case of a Non-Qualified
Stock Option and (ii) one year from the date of termination of employment or
until the expiration of the stated term of such Stock Option, whichever period
is shorter, in the case of an Incentive Stock Option; provided, however, that,
if the optionee dies within the period specified in (i) above (or other such
period as the Committee shall specify at or after grant), any unexercised
Non-Qualified Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
twelve months from the date of such death or until the expiration of the stated
term of such Stock Option, whichever period is shorter. In the event of
termination of employment by reason of Disability, if an Incentive Stock Option
is exercised after the expiration of the exercise period applicable to Incentive
Stock Options, but before the expiration of any period that would apply if such
Stock Option were a Non-Qualified Stock Option, such Stock Option will
thereafter be treated as a Non-Qualified Stock Option.

    (i)        Termination by Reason of Retirement. Subject to Section 5(k), if
an optionee’s employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Normal or
Early Retirement, any Stock Option held by such optionee may thereafter be
exercised by the optionee, to the extent it was exercisable at the time of such
Retirement or (except in the case of an Incentive Stock Option) on such
accelerated basis as the Committee may determine at or after grant (or, except
in the case of an Incentive Stock Option, as may be determined in accordance
with procedures established by the Committee), for a period of (i) three years
(or such other period as the Committee may specify at or after grant) from the
date of such termination of employment or the expiration of the stated term of
such Stock Option, whichever period is the shorter, in the case of a
Non-Qualified Stock Option and (ii) ninety (90) days from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the event of an Incentive Stock
Option; provided however, that, if the optionee dies within the period specified
in (i) above (or other such period as the Committee shall specify at or after
grant), any unexercised Non-Qualified Stock Option held by such optionee shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
In the event of termination of employment by reason of Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise period
applicable to Incentive Stock Options, but before the expiration of the period
that would apply if such Stock Option were a Non-Qualified Stock Option, the
option will thereafter be treated as a Non-Qualified Stock Option.

    (j)        Other Termination. Subject to Section 5(k), unless otherwise
determined by the Committee (or pursuant to procedures established by the
Committee) at or (except in the case of an Incentive Stock Option) after grant,
if an optionee’s employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate is involuntarily terminated for any
reason other than death, Disability or Normal or Early Retirement, the Stock
Option shall thereupon terminate, except that such Stock Option may be
exercised, to the extent otherwise then exercisable, for the lesser of ninety
(90) days or the balance of such Stock Option’s term if the involuntary
termination is without Cause. For purposes of this Plan, “Cause” means
termination by the Company, acting in good faith, by written notice to the
Executive specifying the event relied upon for such termination, due to; (i) the
Executive’s indictment or conviction of a felony, (ii) the Executive’s
intentional perpetration of a fraud, theft, embezzlement or other acts of
dishonesty, (iii) the Executive’s intentional breach of a trust or fiduciary
duty which materially adversely affects the Company or its shareholders. If an
optionee voluntarily terminates employment with the Company and any Subsidiary
or (except in the case of an Incentive Stock Option) Affiliate (except for
Disability, Normal or Early Retirement), the Stock Option shall thereupon
terminate; provided, however, that the Committee at grant or (except in the case
of an Incentive Stock Option) thereafter may extend the exercise period in this
situation for the lesser of ninety (90) days or the balance of such Stock
Option’s term.

    (k)        Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422. No Incentive Stock
Option shall be granted to any participant under the Plan if such grant would
cause the aggregate Fair Market Value (as of the date the Incentive Stock Option
is granted) of the Common Stock with respect to which all Incentive Stock
Options are exercisable for the first time by such participant during any
calendar year (under all such plans of the Company and any Subsidiary) to exceed
$100,000. To the extent permitted under Section 422 of the Code or the
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement:

      (i)   if (x) a participant’s employment is terminated by reason of death,
Disability, or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Section 5(g), (h) or (i), applied without regard to the $100,000 limitation
contained in Section 422(d) of the Code, is greater than the portion of such
Option that is immediately exercisable as an “Incentive Stock Option” during
such post-termination period under Section 422, such excess shall be treated as
a Non-Qualified Stock Option; and


      (ii)   if the exercise of an Incentive Stock Option is accelerated by
reason of a Change in Control, any portion of such Option that is not
exercisable as an Incentive Stock Option by reason of the $100,000 limitation
contained in Section 422(d) of the Code shall be treated as a Non-Qualified
Stock Option.


    (l)        Buyout Provisions. The Committee may at any time recommend to the
Board of Directors that the Company offer to buy out (for a payment in cash,
Common Stock, or another award under this plan) an Option previously granted,
based on such terms and conditions as the Committee shall determine appropriate.

    (m)        Settlement Provisions. If the option agreement so provides at
grant or (except in the case of an Incentive Stock Option) is amended after
grant and prior to exercise to so provide (with the optionee’s consent), the
Committee may require that all or part of the shares to be issued with respect
to the spread value of an exercised Option take the form of Restricted Stock,
which shall be valued on the date of exercise on the basis of the Fair Market
Value (as determined by the Committee) of such Restricted Stock.

    (n)        Performance and Other Conditions. The Committee may condition the
grant, vesting or exercise of any Option upon the attainment of specified
performance goals or other factors as the Committee may determine, in its sole
discretion. The Committee in its discretion may also provide in the option
agreement, that any such conditional Option shall vest immediately prior to its
expiration if the conditions to exercise have not theretofore been satisfied.


SECTION 6. STOCK APPRECIATION RIGHTS.

    (a)        Grant and Exercise. Stock Appreciation Rights may be granted on
such terms as shall be consistent with the Plan. A Stock Appreciation Right may
be exercised by an optionee, subject to Section 6(b), in accordance with the
procedures established by the Committee for such purpose. Upon such exercise,
the optionee shall be entitled to receive an amount determined in the manner
prescribed in Section 6(b).

    (b)        Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

      (i)   SARs shall be exercisable only at such time or times during such
periods and for such number of SARs as shall be determined by the Committee,
provided that no SAR may be exercised more than 10 years after the date of
grant, and any SAR may be subject to earlier termination, cancellation or
expiration as provided in the Plan.


      (ii)   Upon the exercise of a SAR, an optionee shall be entitled to
receive an amount in cash and/or shares of Common Stock with a Fair Market Value
equal in value to the excess of the Fair Market Value of one share of Common
Stock on the date of exercise over the Fair Market Value per share of Common
Stock on the date of grant, or such other price per share as the Committee shall
determine, multiplied by the number of SARs which shall have been exercised,
with the Committee having the right to determine the form of payment at or after
grant.


      (iii)   Stock Appreciation Rights shall be transferable only to the extent
that Stock Options would be transferable under Section 5(e) of the Plan.


      (iv)   The Committee may condition the grant, vesting or exercise of any
Stock Appreciation Right upon the attainment of specified performance goals or
other factors as the Committee may determine, in its sole discretion.



SECTION 7. RESTRICTED STOCK.

    (a)        Administration. Shares of Restricted Stock may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside the Plan. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares of Restricted Stock to be awarded to
any person, the price (if any) to be paid by the recipient of Restricted Stock
(subject to Section 7(b)), the time or times within which such awards may be
subject to forfeiture, and the other terms, restrictions and conditions of the
awards in addition to those set forth in Section 7(c). The Committee may
condition the grant of Restricted Stock upon the attainment of specified
performance goals or such other factors as the Committee may determine, in its
sole discretion. The provisions of Restricted Stock awards need not be the same
with respect to each recipient.

    (b)        Awards and Certificates. The prospective recipient of a
Restricted Stock award shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such award.

      (i)   The purchase price for shares of Restricted Stock shall be
established by the Committee and may be zero.


      (ii)   Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
award date, by executing a Restricted Stock Award Agreement and paying whatever
price (if any) is required under Section 7(b)(i).


      (iii)   Each participant receiving a Restricted Stock award shall be
issued either a stock certificate in respect of such shares of Restricted Stock
or such shares may be held in an uncertificated book account by the Company’s
transfer agent. Shares shall be registered in the name of such participant, and,
in the case of a stock certificate, such certificate shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
award.


      (iv)   The Committee shall require that the stock certificates or book
entry accounts evidencing such shares be held in custody by the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Stock award, the participant shall have delivered a stock power,
endorsed in blank, relating to the shares of Common Stock covered by such award.


    (c)        Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:

      (i)   In accordance with the provisions of this Plan and the award
agreement, during a period set by the Committee commencing with the date of such
award (the “Restriction Period”), the participant shall not be permitted to
sell, transfer, pledge, assign, or otherwise encumber shares of Restricted Stock
awarded under the Plan. Within these limits, the Committee, in its sole
discretion, may provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions, in whole or in part, based on
service, performance, or such other factors or criteria as the Committee may
determine in its sole discretion.


      (ii)   Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 15(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If the Committee so determines,
the award agreement may also impose restrictions on the right to vote and the
right to receive dividends.


      (iii)   Subject to the applicable provisions of the award agreement and
this Section 7, upon termination of a participant’s employment with the Company
and any Subsidiary or Affiliate for any reason during the Restriction Period,
all shares still subject to restriction will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.


      (iv)   If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares shall be delivered
to the participant promptly.


    (d)       Minimum Value Provisions. In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Common Stock to the recipient of a restricted stock award, subject to
such performance, future service, deferral, and other terms and conditions as
may be specified by the Committee.


SECTION 8. PERFORMANCE AWARDS.

        8.1 Grant. The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Common Stock, Stock
Option, SAR or Restricted Stock, (ii) valued, as determined by the Committee, in
accordance with, or subject to, the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine. All Performance
Awards shall be subject to the terms and provisions of Section 9 hereof.

        8.2 Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved (as set forth in Section 9.2) during any performance period, the
length of any performance period, the amount of any Performance Award and the
amount and kind of any payment or transfer to be made pursuant to any
Performance Award, and may amend specific provisions of the Performance Award;
provided, however, that such amendment may not adversely affect existing
Performance Awards made within a performance period commencing prior to
implementation of the amendment.

        8.3 Payment of Performance Awards. Performance Awards may be paid in a
lump sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award for that period, and no payments will be made with respect
to that period, except that the Committee at grant may provide that certain
awards that are performance based, paid in cash, and designed primarily for
retention of key executives may be paid upon termination by the Company other
than for cause. A participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.


SECTION 9. PROVISIONS APPLICABLE TO PERFORMANCE AWARDS.

        9.1 General. Notwithstanding anything in the Plan to the contrary,
Performance Awards to Covered Officers shall be subject to the terms and
provisions of this Section 9.

        9.2 Performance Measures. The Committee may grant Performance Awards to
Covered Officers based solely upon the attainment of performance targets related
to one or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this Section 9, performance goals shall be
limited to one or more of the following Company, Subsidiary, operating unit or
division financial performance measures:

    (a)        earnings before interest, taxes, depreciation and/or
amortization;


    (b)        operating income or profit;


    (c)        return on equity, assets, capital, capital employed, or
investment;


    (d)        after tax operating income;


    (e)        net income;


    (f)        earnings or book value per share of Common Stock;


    (g)        cash flow(s);


    (h)        total sales or revenues or sales or revenues per employee;


    (i)        stock price or total shareholder return;


    (j)        dividends;


    (k)        strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures; or


    (l)        any combination thereof.


        Each goal may be expressed on an absolute and/or relative basis, may be
based on or otherwise employ comparisons based on internal targets, the past
performance of the Company or any Subsidiary, operating unit or division of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or shares of Common Stock outstanding, or to
assets or net assets.

        9.3 Maximums. With respect to any Covered Officer, the maximum annual
number of shares in respect of which all Performance Awards may be granted under
Section 9 of this Plan is 500,000 shares and the maximum annual amount of any
cash award attributable to or earned in any performance period is $5,000,000.

        9.4 Other Requirements. To the extent necessary to comply with Section
162(m), with respect to grants of Performance Awards, no later than 90 days
following the commencement of each performance period (or such other time as may
be required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (1) select the performance goal or goals applicable to the performance
period, (2) establish the various targets and bonus amounts which may be earned
for such performance period, and (3) specify the relationship between
performance goals and targets and the amounts to be earned by each Covered
Officer for such performance period. Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such performance period. In determining the
amount earned by a Covered Officer for a given performance period, subject to
any applicable award agreement, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the performance period.


SECTION 10. OTHER STOCK-BASED AWARDS.

    (a)        Administration. Other Stock-Based Awards, including, without
limitation, performance shares, convertible preferred stock, convertible
debentures, exchangeable securities and Common Stock awards or options valued by
reference to earnings per share or Subsidiary performance, may be granted either
alone, in addition to, or in tandem with Stock Options, Stock Appreciation
Rights, or Restricted Stock granted under the Plan and cash awards made outside
of the Plan; provided that no such Other Stock-Based Awards may be granted in
tandem with Incentive Stock Options if that would cause such Stock Options not
to qualify as Incentive Stock Options pursuant to Section 422 of the Code.
Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Common Stock to be awarded pursuant to such
awards, and all other conditions of the awards. The Committee may also provide
for the grant of Common Stock upon the completion of a specified performance
period. The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.

    (b)        Terms and Conditions. Other Stock-Based Awards made pursuant to
this Section 10 shall be subject to the following terms and conditions:

      (i)   Subject to the provisions of this Plan and the award agreement and
unless otherwise determined by the Committee at grant, the recipient of an award
under this Section 10 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the award, as determined at the time of the
award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
shares of Common Stock or otherwise reinvested.


      (ii)   Any award under Section 10 and any shares of Common Stock covered
by any such award shall vest or be forfeited to the extent so provided in the
award agreement, as determined by the Committee in its sole discretion.


      (iii)   In the event of the participant’s Retirement, Disability, or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 10.


      (iv)   Each award under this Section 10 shall be confirmed by, and subject
to the terms of, an agreement or other instrument by the Company and the
participant.



SECTION 11. AWARDS TO OUTSIDE DIRECTORS.

    (a)        Applicability and Administration. The provisions of this Section
11 shall apply only to awards to Outside Directors in accordance with this
Section 11. The Committee shall have no authority to determine the timing of or
the terms or conditions of any award under this Section 11. Instead, the Board
shall have the authority to interpret its provisions and supervise its
administration, subject to the provisions provided herein. All decisions made by
the Board under this Section 11 shall be made by the affirmative vote of a
majority of its members then in office.

    (b)        Automatic Awards. On the date of each Annual Meeting of
Shareholders of the Company beginning with the year 2004, unless this Plan has
been previously terminated, each person who is an Outside Director following
such meeting will receive an automatic grant of 1,500 shares of Restricted Stock
(“Outside Director Restricted Stock”). An Outside Director who is also the
Chairman of the Board or a Vice Chairman of the Board at such time will instead
receive an automatic grant of 3,000 shares of Outside Director Restricted Stock.
Each Outside Director who first becomes a director after the 2004 Annual Meeting
shall receive, in addition, an automatic grant of a non-qualified stock option
(“Outside Director Stock Option”) for 15,000 shares of Common Stock. The
exercise price of each Outside Director Stock Option granted pursuant to this
Section 11(b) shall equal the Fair Market Value of the Common Stock on such
option’s date of grant. No Outside Director Stock Option granted pursuant to
this Section 11 shall qualify as an Incentive Stock Option.

    (c)        Exercisability and Method of Exercise. Each Outside Director
Stock Option and Outside Director Restricted Stock award shall vest 33 1/3% per
year after the date of grant. Outside Director Stock Options may be exercised,
in whole or in part, only by notice in writing to the Company (i) stating the
number of shares as to which such option is to be exercised and the address to
which the certificates for such shares are to be sent, accompanied by cash,
certified check or bank draft payable to the order of the Company, in an amount
equal to such option’s exercise price per share multiplied by the number of
shares of the Common Stock as to which such option is then being exercised or
(ii) instructing the Company to deliver the shares being purchased to a broker,
subject to the broker’s delivery of cash to the Company equal to such option
purchase price per share multiplied by the number of shares as to which such
Outside Director Stock Option is then being exercised, or (iii) delivering
shares of Common Stock already owned by the Outside Director as partial or full
payment of the Outside Director Stock Option in accordance with the terms and
restrictions set forth under Section 5(d).

    (d)        Transferability of Options. Outside Director Restricted Stock and
Outside Director Stock Options shall not be transferable without the prior
written consent of the Board other than (i) transfers to a member of the Outside
Director’s Immediate Family or a trust for the benefit of the Outside Director
or a member of his or her Immediate Family, or (ii) transfers by will or by the
laws of descent and distribution.

    (e)        Restricted Stock and Option Agreement. Grantees of Outside
Director Stock Options and Outside Director Restricted Stock shall enter into a
stock option agreement in a form approved by the Board, which shall be subject
to the terms and conditions of this Plan. Any agreement may contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Board.

    (f)        Termination. The termination of Outside Director Stock Options or
Outside Director Restricted Stock shall be governed by the provisions of
Sections 5(g), 5(i) and 5(j) hereof as if Outside Directors were employees of
the Company, except that any determination to accelerate the vesting of an
Outside Director Stock Option or Outside Director Restricted Stock will be made
by the Board and not by the Committee.

    (g)        Certain Changes. Outside Director Stock Options or Outside
Director Restricted Stock shall be subject to Section 12. The number of shares
and the exercise price per share of each Outside Director Stock Option and
Outside Director Restricted Stock shall be adjusted automatically in the same
manner as the number of shares and the exercise price for Stock Options and
Restricted Stock under Section 3 hereof at any time that Stock Options are
adjusted as provided in Section 3.

    (h)        Taxes. The Company may make such provision as it deems
appropriate for the withholding of any taxes which the Company determines are
required in connection with the grant or exercise of any Outside Director Stock
Option and Outside Director Restricted Stock.


SECTION 12. CHANGE IN CONTROL PROVISIONS.

    (a)        Impact of Event. The Committee may determine, at or after grant
(subject to any right of approval expressly reserved by the Committee or the
Board at the time of such determination), that in the event of a “Change in
Control” as defined in Section 12(b), the following acceleration provisions
shall apply:

      (i)   any Stock Appreciation Rights, any Stock Option or Outside Director
Stock Option awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.


      (ii)   the restrictions applicable to any Restricted Stock, Outside
Director Restricted Stock, Performance Awards and Other Stock-Based Awards, in
each case to the extent not already vested under the Plan, shall lapse and such
shares and awards shall be deemed fully vested.


      (iii)   the Board or the Committee may impose additional conditions on the
acceleration or valuation of any award in the award agreement.


    (b)        Definition of Change in Control. For purposes of Section 12(a), a
“Change in Control” means the happening of any of the following:

      (i)   any person or entity, including a “group” as defined in Section
13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business or other than transactions which are approved by a
majority of the Board); or


      (ii)   as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transactions are held in the aggregate by the holders of the
Company’s securities entitled to vote generally in the election of directors of
the Company immediately prior to such transaction; or


      (iii)   during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.



SECTION 13. AMENDMENTS AND TERMINATION.

        The Board may at any time amend, alter or discontinue the Plan;
provided, however, that, without the approval of the Company’s shareholders, no
amendment or alteration may be made which would (a) except as a result of the
provisions of Section 3(d) of the Plan, increase the maximum number of shares
that may be issued under the Plan or increase the Section 162(m) Maximum, (b)
change the provisions governing Incentive Stock Options except as required or
permitted under the provisions governing incentive stock options under the Code,
or (c) make any change for which applicable law or regulatory authority
(including the regulatory authority of the New York Stock Exchange or any other
market or exchange on which the Common Stock is traded) would require
shareholder approval or for which shareholder approval would be required to
secure full deductibility of compensation received under the Plan under Section
162(m) of the Code. No amendment, alteration, or discontinuation shall be made
which would impair the rights of an optionee or participant under a Stock
Option, Stock Appreciation Right, Restricted Stock, Performance Award, Other
Stock-Based Award, Outside Director Stock Option or Outside Director Restricted
Stock theretofore granted, without the participant’s consent.

        The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but, subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder’s consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one for one or other basis); provided,
however, the Committee may not, without the approval of the Company’s
shareholders, modify any outstanding Stock Option so as to specify a lower
exercise price or accept the surrender of an outstanding Stock Option and
authorize the granting of a new Stock Option in substitution therefor specifying
a lower exercise price. Solely for purposes of computing the Section 162(m)
Maximum, if any Stock Options or other awards previously granted to a
participant are canceled and new Stock Options or other awards having a lower
exercise price or other more favorable terms for the participant are substituted
in their place, both the initial Stock Options or other awards and the
replacement Stock Options or other awards will be deemed to be outstanding
(although the canceled Stock Options or other awards will not be exercisable or
deemed outstanding for any other purposes).


SECTION 14. UNFUNDED STATUS OF PLAN.

        The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or payments in lieu of or with respect to
awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.


SECTION 15. GENERAL PROVISIONS.

    (a)        The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Common Stock or other
securities delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Commission, any stock exchange
upon which the Common Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

    (b)        Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

    (c)        The adoption of the Plan shall not confer upon any employee of
the Company or any Subsidiary or Affiliate any right to continued employment
with the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.

    (d)        No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount. The Committee may require withholding
obligations to be settled with Common Stock, including Common Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.

    (e)        The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or other types of Plan awards) at
the time of any dividend payment shall only be permissible if sufficient shares
of Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Plan awards).

    (f)        The Plan and all awards made and actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of
Delaware.

    (g)        The members of the Committee and the Board shall not be liable to
any employee or other person with respect to any determination made hereunder in
a manner that is not inconsistent with their legal obligations as members of the
Board. In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such Committee member is liable for negligence or
misconduct in the performance of his duties; provided that within 60 days after
institution of any such action, suit or proceeding, the Committee member shall
in writing offer the Company the opportunity, at its own expense, to handle and
defend the same.

    (h)        In addition to any other restrictions on transfer that may be
applicable under the terms of this Plan or the applicable award agreement, no
Stock Option, Stock Appreciation Right, Restricted Stock award, Performance
Award, Other Stock-Based Award, Outside Director Stock Option, Outside Director
Restricted Stock or other right issued under this Plan is transferable by the
participant without the prior written consent of the Committee, or, in the case
of an Outside Director, the Board, other than (i) transfers by an optionee to a
member of his or her Immediate Family or a trust for the benefit of the optionee
or a member of his or her Immediate Family or (ii) transfers by will or by the
laws of descent and distribution. The designation of a beneficiary will not
constitute a transfer.

    (i)        The Committee may, at or after grant, condition the receipt of
any payment in respect of any award or the transfer of any shares subject to an
award on the satisfaction of a six-month holding period, if such holding period
is required for compliance with Section 16 under the Exchange Act.


SECTION 16. EFFECTIVE DATE OF PLAN.

        The Plan shall be effective upon approval by the Board and by the
affirmative vote of a majority of the shares of the Company’s Common Stock
entitled to vote.


SECTION 17. TERM OF PLAN.

        No Stock Option, Stock Appreciation Right, Restricted Stock award,
Performance Award, Other Stock-Based Award, Outside Director Stock Option or
Outside Director Restricted Stock award shall be granted pursuant to the Plan on
or after the tenth anniversary of the Effective Date of the Plan, but awards
granted prior to such tenth anniversary may extend or be extended beyond that
date.